Citation Nr: 9919075	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  97-33 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to assignment of a higher disability rating for 
service-connected lumbar disc disease, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran had active military service from August 1973 to 
December 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1997 rating decisions by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
lumbar disc disease, and assigned an evaluation of 0 percent 
disabling, with an effective date of January 1, 1997.  At 
that time, the RO also granted service connection for a right 
hand injury with fracture of the fifth metacarpal, a left 
wrist fracture, residuals of mole removal, stress fractures 
(claimed as shin splints), and cervical disc disease, and the 
RO denied claims of entitlement to service connection for 
defective hearing, a right bundle branch block, a vasectomy, 
ringing in ears, and varicose veins.  The veteran has filed a 
timely appeal only as to the issue of a higher rating for his 
lumbar disc disease.  In May 1998, the RO increased the 
veteran's lumbar disc disease evaluation to 10 percent.  
However, since this increase did not constitute a full grant 
of the benefit sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDING OF FACT

As of January 1, 1997, the veteran's service-connected lumbar 
disc disease are productive of no more than mild symptoms.


CONCLUSION OF LAW

As of January 1, 1997, the criteria for entitlement to a 
schedular evaluation in excess of 10 percent for the 
veteran's lumbar disc disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (1998).





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, in such a 
case it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  After reviewing the 
evidence which includes various outpatient and VA examination 
reports, the Board is also satisfied that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).

By rating decision in September 1997, the RO determined that 
service connection was warranted for lumbar disc disease, and 
assigned a 0 percent (noncompensable) rating with an 
effective date of January 1, 1997 (the day after the 
veteran's separation from his service).  In May 1998, the RO 
increased the veteran's lumbar disc disease evaluation to 10 
percent, with an effective date of January 1, 1997.  
Accordingly, the issue is whether a rating in excess of 10 
percent is warranted for the period from January 1, 1997 to 
the present.   

The veteran asserts that his lumbar disc disease is more than 
10 percent disabling.  Specifically, review of the veteran's 
recorded statements in the VA examination report, dated in 
February 1998, shows that he complains that his 
symptomatology includes constant stiffness, pain and muscle 
spasms in his lower back, as well as some tingling and 
numbness in his right thigh.  He said that he had to take 
aspirin on a daily basis, and that he had missed about one 
week of work per year due to his back pain.

The veteran's service medical records show that he began to 
receive treatment for low back symptoms beginning in about 
late 1989, following a June 1989 motor vehicle accident.  The 
impressions included lumbar disc disease at L5-S1.  A CT scan 
report for the lumbar spine, dated in December 1990, contains 
an impression noting a left/central posterior disc protrusion 
at L5-S1 "which may compromise the left S1 nerve root," and 
possible subligamentous HNP (herniated nucleus pulposus) 
"which is small."  The impression also noted that there was 
evidence of some chronicity, with a small osteophyte at S1, 
adjacent to the protrusion.  The levels at L3-4 and L4-5 were 
normal.  In March 1993, he received treatment for recurrent 
low back pain with radiation to the left leg.  In a January 
1995 report of medical history, that was obtained in 
conjunction with his retirement physical examination, the 
veteran reported that his recurrent back pain was treated 
with anti-inflammatory medications.

A VA examination report, dated in March 1997, shows that the 
veteran complained of back pain, as well as numbness and 
tingling in both legs.  He stated that he had not had severe 
spasms in his back for at least the last three years.  He 
said that he took three to four aspirins per day for his back 
pain.  On examination, there was no abnormality in the 
musculature of the back.  The examiner noted that the veteran 
had a full range of motion in the lumbar spine.  
Specifically, forward flexion was to 95 degrees, and backward 
extension was to 35 degrees.  Rotation, and lateral flexion, 
were both to 40 degrees, bilaterally.  There was mild 
discomfort on lateral flexion and rotation, but the examiner 
noted that the range of motion was "full and complete."  
There was no evidence of neurological deficit.  The relevant 
diagnosis was degenerative disc disease L5 and S1.

In February 1998, the veteran was afforded a VA neurological 
examination.  The veteran complained of constant stiffness, 
pain and muscle spasms in his low back, with occasional 
tingling and numbness of the right thigh.  He said that he 
missed about one week of work per year due to back pain.  He 
denied radicular pain.  On examination, gait was normal.  He 
walked well on his heels and toes, with no difficulty with 
tandem.  The examiner stated that the veteran's range of 
motion in the spine was normal, although there was pain on 
extension and rotary movement.  There was some spasm in the 
right lumbar area.  Straight leg raising was negative.  
Muscle strength was 5/5 in all muscle groups.  There was no 
atrophy or fasciculations.  Sensory examination showed some 
decreased sharpness in the lateral sides of the feet 
bilaterally.  Reflexes were 2+ at the knees and ankles.  The 
impression was chronic lower back pain without radiculopathy.
 
During a February 1998 VA orthopedic examination, the veteran 
complained of constant back pain, with radiation to his hips 
and legs.  He also reported numbness in his anterior right 
thigh.  On examination, there was no postural abnormalities 
and the musculature of the back was well developed.  There 
were no neurologic abnormalities.  Forward flexion was to 90 
degrees (with pain reported at about 20 degrees), and 
backward extension was to 21 degrees.  Left lateral flexion 
was to 19 degrees, and right lateral flexion was to 24 
degrees.  Rotation to the left was to 30 degrees, and 
rotation to the right was to 35 degrees.  X-rays revealed 
marked narrowing of the disc space at L5-S1, and 
pneumatization of this disc.  The relevant diagnosis was 
degenerative disc disease, lumbar spine.

An outpatient report from the medical center at the Wright 
Patterson Air Force Base, dated in May 1997, shows that the 
veteran was treated for complaints of back pain following 
lifting of a box the day before.  He denied any neurological 
changes or other symptoms.  He was released to his home after 
about 40 minutes.  The assessments were back pain, 
lumbosacral strain and muscle spasm.
 
In September 1997, the RO granted service connection for 
lumbar disc disease, which is currently evaluated as 10 
percent disabling.  The veteran has appealed the issue of 
entitlement to a higher disability rating. 

The veteran has been granted service connection for lumbar 
disc disease.  The veteran's low back disability is currently 
rated, by analogy, as intervertebral disc syndrome (IVDS), 
and has been evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293.  See 38 C.F.R. 
§ 4.20 (1998); see also Lendenmann v. Principi, 3 Vet. 
App. 345 (1992); Pernorio v. Derwinski, 2 Vet. App. 625 
(1992).  Under DC  5293, a 10 percent disability evaluation 
is warranted for mild IVDS.  A 20 percent rating is warranted 
for moderate IVDS, with recurring attacks. 

Based on its review of the evidence, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for lumbar disc disease from January 1, 1997 to 
the present.  The findings in evidence are not representative 
of moderate IVDS, with recurring attacks.  The veteran 
clearly has marked narrowing of the disc space at L5-S1.  The 
veteran also asserts that he has daily stiffness, back pain 
and back spasms.  In this regard, VA is required to take pain 
symptoms and weakness into account, to the extent they are 
supported by adequate pathology.  38 C.F.R. § 4.40; see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); VAOPGCPREC 
36-97, 63 Fed. Reg. 31,262 (1998).  However, review of the 
veteran's last two examination reports show that both of the 
examiners characterized the range of motion in the veteran's 
back as "full."  When the ranges of motion in the back are 
considered together with the lack of evidence showing 
functional loss, to include the lack of any significant 
neurologic deficit, loss of muscle strength, or muscle 
atrophy, the Board finds that the evidence does not show 
symptoms compatible with moderate IVDS and recurring attacks.  
The record in this case clearly demonstrates that the 
veteran's low back disability is mild in nature.  In light of 
the foregoing, the Board concludes that the preponderance of 
the evidence is against a 20 percent evaluation under DC 
5293, even with consideration of functional loss.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, DC 5293; DeLuca, 
supra.  As such, a 20 percent rating is not warranted for any 
time for the period from January 1, 1997 to the present.  See 
38 C.F.R. §§ 3.31, 3.400(b)(2)(i) (1998).  In this regard, 
the Board parenthetically notes that the veteran's last day 
of service was December 31, 1996, and that his claim was 
received within one year of separation from service. 

As for other diagnostic codes, under 38 U.S.C.A. § 4.71a, DC 
5295, a 20 percent rating is warranted for lumbosacral strain 
with muscle spasm on extreme forward bending, and loss of 
spine motion, unilateral, in the standing position.  
Limitation of motion of the lumbar spine is appropriately 
evaluated under DC 5292.  In order to warrant an evaluation 
in excess of 10 percent under DC 5292, the veteran would have 
to demonstrate that he has a moderate limitation of motion of 
the lumbar spine.  

However, as stated previously, the veteran's last two 
examination reports show that both of the examiners 
characterized the range of motion in the veteran's back as 
"full."  When the ranges of motion in the back are 
considered together with the lack of evidence showing 
functional loss, to include the lack of any significant 
neurologic deficit, loss of muscle strength, or muscle 
atrophy, and although there is some evidence of muscle spasm, 
the veteran's limitation of motion is not shown to be 
moderate.  Accordingly, a rating in excess of 10 percent 
under either DC 5292 or DC 5295 is not warranted.

As a final matter, with respect to the whether an increased 
evaluation could be assigned on the basis of functional loss 
due to the veteran's subjective complaints of pain under 
either DC 5292 or DC 5295, see 38 C.F.R. §§ 4.40 and 4.45; 
DeLuca, supra, the Board initially notes that the veteran's 
subjective complaints of pain are specifically contemplated 
in the criteria of DC 5295.  As for DC 5292, as stated with 
regard to functional loss in the evaluation of the veteran's 
disability under DC 5293, there is insufficient evidence of 
objective pain on motion, or any other functional loss, to 
warrant a rating in excess of 10 percent at this time.  
Accordingly, an evaluation in excess of 10 percent is not 
warranted under either DC 5292 or DC 5295. 

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Board notes that the 
record does not reflect frequent periods of hospitalization 
because of the veteran's service-connected disability, nor 
has there been a showing of interference with his employment 
to a degree greater than that contemplated by the regular 
schedular standards which are based on the average impairment 
of employment.  In this regard, the Board has considered the 
veteran's statements that he loses about one week of work a 
year due to back pain.  However, the record is devoid of 
objective evidence which shows that  the veteran has lost 
work time due to his lumbar disc disease, or that this 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  Thus, the record does not 
present an exceptional case where his currently assigned 
evaluation is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for lumbar 
disc disease is denied.



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals




 

